In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated January 29, 1998, which (1) denied its motion to modify a prior order of the same court, dated September 26, 1997, by extending its time to pay a monetary sanction, and (2) struck its answer.
Ordered that the order is affirmed, with costs.
*673By order dated September 26, 1997, the Supreme Court conditionally granted the plaintiffs’ motion to strike the defendant’s answer unless, inter alia, the defendant complied with the plaintiffs’ notice for discovery and inspection dated September 20, 1996, within a specified time frame. In light of the defendant’s subsequent failure to comply with the order, the Supreme Court properly struck the defendant’s answer. O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.